DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13, 18-19 and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2021/0029646).
	Park discloses the following features.
Regarding claim 1, a method for wireless communications al a user equipment, UE, ([0158] “The Embodiment 2 introduces a method, a UE, and a base station for controlling transmission power…”, in combination with paragraph [0157], "The term “UL 
receiving a grant for a first transmission scheduled for a first set of resources (see “UE receives…UL Grant (uplink radio resource)” recited in paragraph [0085]), the first transmission associated with a first transmission parameter (see Fig. 15, wherein the initial transmission utilizes the first transmission power control as the first transmission parameter);
receiving an indication for the UE to at least partially cancel the first transmission (see paragraph [0158], which recites “receiving an UL discontinuous TPC command; see paragraph [0153], “…in order to satisfy the latency requirements, in the case of UL data transmission for the URLLC, the UL data transmission may be performed by preempting a part of an UL data transmission resource which has been scheduled to allocate to another UE, …For example, during an on- going UL data transmission by an eMBB UE, when an UL data transmission of an URLLC UE that is sensitive to the latency requirements is required, the URLLC UE may transmit the corresponding UL data by preempting a part of an UL data transmission resource of the eMBB UE"; also see “paragraph [0187]-[0188], which recites “In the Embodiment 2, the PUSCH transmission power control according to the discontinuous TPC command may include allowing remaining PUSCH transmission power to be 0, …For example, in addition to 
dropping at least a portion of the first transmission parameter based at least in part on receiving the indication (see paragraph [0189], which recites “Through the flag information of the 1 bit, a corresponding UE can determine to transmit a remaining PUSCH by readjusting transmission power for the remaining PUSCH or to suspend the remaining PUSCH transmission, according to the corresponding discontinuous TPC command” and see paragraph [0208], which recites “The step S1730 of adjusting the transmission power may be performed such that the UL data transmission is suspended in a slot on which the UL discontinuous TPC command is received”);
determining a second transmission parameter for a second transmission based at least in part on the first transmission parameter and irrespective of dropping the first transmission (see Fig. 15 and paragraphs [0191]-[0193], wherein the second transmission after the gap period M’ uses a second transmission parameter based on the first transmission power control parameter irrespective of the dropped transmission during the gap period M’); and


Regarding claim 2, wherein the indication comprises an uplink cancellation indication (see “UL cancellation indication” recited in paragraph [0157]).

Regarding claim 3, wherein determining a first transmit power for the second transmission relative to a second transmit power of the first transmission indicated by the grant irrespective of dropping the first transmission, wherein the second transmission parameter for the second transmission is the first transmit power (see Fig. 15 and paragraphs [0191]-[0193], wherein the second transmission after the gap period M’ uses transmission parameter that is the same transmission power control parameter of the first transmission prior to the gap period M’, irrespective of the dropped transmission during the gap period M’).

Regarding claim 10, wherein the UE is configured for half duplex communications (see “the base station may inform the UE of whether the slot is a 

Regarding claim 11, wherein the first transmission comprises a PUSCH, PUCCH, PRACH, a sounding reference signal, a PDSCH, or a CSI-RS (see PUSCH shown in Fig. 15).

Regarding claim 12, a method for wireless communications at a base station (see “base station” recited in paragraph [0158]), comprising: transmitting, to a UE, a grant for a first transmission scheduled for a first set of resources (see “UE receives…UL Grant (uplink radio resource)” recited in paragraph [0085]), the first 
transmitting an indication for the UE to at least partially cancel the first transmission based at least in part on a second transmission scheduled for a second set of resources that overlaps with the first set of resources (see paragraph [0158], which recites “receiving an UL discontinuous TPC command; see paragraph [0153], “…in order to satisfy the latency requirements, in the case of UL data transmission for the URLLC, the UL data transmission may be performed by preempting a part of an UL data transmission resource which has been scheduled to allocate to another UE, …For example, during an on- going UL data transmission by an eMBB UE, when an UL data transmission of an URLLC UE that is sensitive to the latency requirements is required, the URLLC UE may transmit the corresponding UL data by preempting a part of an UL data transmission resource of the eMBB UE"; also see “paragraph [0187]-[0188], which recites “In the Embodiment 2, the PUSCH transmission power control according to the discontinuous TPC command may include allowing remaining PUSCH transmission power to be 0, …For example, in addition to an indication for power readjustment for a remaining PUSCH through the power offset indication information through the discontinuous TPC command, an information region for indicating the suspending of the corresponding remaining PUSCH transmission itself, that is, an information region for indicating corresponding remaining PUSCH transmission power to be 0 may be included”; also see paragraph [0208], which recites “The step S1730 of adjusting the transmission power may be performed such that the UL data transmission 
determining a second transmission parameter for a third transmission based at least in part on the first transmission parameter (see Fig. 15 and paragraphs [0191]-[0193], wherein the transmission after the gap period M’ may be considered as the claimed third transmission and uses a second transmission parameter based on the first transmission power control parameter); and
performing or receiving the third transmission according to the second transmission parameter (see Fig. 15 and paragraphs [0191]-[0193], wherein the uplink transmission after the gap period M’ may be considered as the claimed third transmission and uses a second transmission parameter based on the first transmission power control parameter).

Regarding claim 13, wherein the indication comprises an uplink cancellation indication (see “UL cancellation indication” recited in paragraph [0157]).

Regarding claim 18, wherein the UE is configured for half duplex communications (see “the base station may inform the UE of whether the slot is a downlink slot, an uplink slot, or a flexible slot using a slot format indicator (SFI)” recited in paragraph [0062]; since the slot is either uplink or downlink, the UE is configured for a 

Regarding claim 19, an apparatus for wireless communications at a UE ([0158] “The Embodiment 2 introduces a method, a UE, and a base station for controlling transmission power…”, in combination with paragraph [0157], "The term “UL discontinuous TPC command” may be referred to as an UL cancellation indication, an UL preemption indication, an UL suspending TPC command, an UL interrupt TPC command, or the like"; see also paragraph [0202], “PIG. 17 shows ... a method of a UE for controlling transmission power of an UL data channel in accordance with the Embodiment 2", and Fig. 17) comprising:
a processor,

instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a grant for a first transmission scheduled for a first set of resources (see “UE receives…UL Grant (uplink radio resource)” recited in paragraph [0085]), the first transmission associated with a first transmission parameter (see Fig. 15, wherein the initial transmission utilizes the first transmission power control as the first transmission parameter);
receive an indication for the UE to at least partially cancel the first transmission (see paragraph [0158], which recites “receiving an UL discontinuous TPC command; see paragraph [0153], “…in order to satisfy the latency requirements, in the case of UL data transmission for the URLLC, the UL data transmission may be performed by preempting a part of an UL data transmission resource which has been scheduled to allocate to another UE, …For example, during an on- going UL data transmission by an eMBB UE, when an UL data transmission of an URLLC UE that is sensitive to the latency requirements is required, the URLLC UE may transmit the corresponding UL data by preempting a part of an UL data transmission resource of the eMBB UE"; also see “paragraph [0187]-[0188], which recites “In the Embodiment 2, the PUSCH transmission power control according to the discontinuous TPC command may include allowing remaining PUSCH transmission power to be 0, …For example, in addition to an indication for power readjustment for a remaining PUSCH through the power offset 
drop at least a portion of the first transmission parameter based at least in part on receiving the indication (see paragraph [0189], which recites “Through the flag information of the 1 bit, a corresponding UE can determine to transmit a remaining PUSCH by readjusting transmission power for the remaining PUSCH or to suspend the remaining PUSCH transmission, according to the corresponding discontinuous TPC command” and see paragraph [0208], which recites “The step S1730 of adjusting the transmission power may be performed such that the UL data transmission is suspended in a slot on which the UL discontinuous TPC command is received”);
determine a second transmission parameter for a second transmission based at least in part on the first transmission parameter and irrespective of dropping the first transmission (see Fig. 15 and paragraphs [0191]-[0193], wherein the second transmission after the gap period M’ uses a second transmission parameter based on the first transmission power control parameter irrespective of the dropped transmission during the gap period M’); and


Regarding claim 26, wherein the UE is configured for half duplex communications (see “the base station may inform the UE of whether the slot is a downlink slot, an uplink slot, or a flexible slot using a slot format indicator (SFI)” recited in paragraph [0062]; since the slot is either uplink or downlink, the UE is configured for a half-duplex communications), and wherein the grant comprises radio resource control signaling (see “UE-specific RRC signaling” recited in paragraph [0062]) for a set of flexible symbols (see “the base station may inform the UE of whether the slot is a downlink slot, an uplink slot, or a flexible slot using a slot format indicator (SFI)” recited in paragraph [0062]), and wherein the indication comprises a slot format indicator (see “the base station may inform the UE of whether the slot is a downlink slot, an uplink slot, or a flexible slot using a slot format indicator (SFI)” recited in paragraph [0062]), or downlink control information (see “the base station may dynamically inform the slot format through downlink control information (DCI) or may statically or quasi-statically instruct the same through RRC signaling” recited in paragraph [0062]).


a processor,
memory coupled with the processor  (see processor in Fig. 19 and “memory” recited in paragraph [0339]); and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit, to a UE, a grant for a first transmission scheduled for a first set of resources (see “UE receives…UL Grant (uplink radio resource)” recited in paragraph [0085]), the first transmission associated with a first transmission parameter (see Fig. 15, wherein the initial transmission utilizes the first transmission power control as the first transmission parameter);
transmit an indication for the UE to at least partially cancel the first transmission based at least in part on a second transmission scheduled for a second set of resources that overlaps with the first set of resources (see paragraph [0158], which recites “receiving an UL discontinuous TPC command; see paragraph [0153], “…in order to satisfy the latency requirements, in the case of UL data transmission for the URLLC, the UL data transmission may be performed by preempting a part of an UL data transmission resource which has been scheduled to allocate to another UE, …For example, during an on- going UL data transmission by an eMBB UE, when an UL data transmission of an URLLC UE that is sensitive to the latency requirements is preempting a part of an UL data transmission resource of the eMBB UE"; also see “paragraph [0187]-[0188], which recites “In the Embodiment 2, the PUSCH transmission power control according to the discontinuous TPC command may include allowing remaining PUSCH transmission power to be 0, …For example, in addition to an indication for power readjustment for a remaining PUSCH through the power offset indication information through the discontinuous TPC command, an information region for indicating the suspending of the corresponding remaining PUSCH transmission itself, that is, an information region for indicating corresponding remaining PUSCH transmission power to be 0 may be included”; also see paragraph [0208], which recites “The step S1730 of adjusting the transmission power may be performed such that the UL data transmission is suspended in a slot on which the UL discontinuous TPC command is received”; wherein the resources must overlap as the resources needs to be preempted);
determine a second transmission parameter for a third transmission based at least in part on the first transmission parameter (see Fig. 15 and paragraphs [0191]-[0193], wherein the transmission after the gap period M’ may be considered as the claimed third transmission and uses a second transmission parameter based on the first transmission power control parameter); and
perform or receive the third transmission according to the second transmission parameter (see Fig. 15 and paragraphs [0191]-[0193], wherein the uplink transmission after the gap period M’ may be considered as the claimed third transmission and uses a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4, 15, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 3, 12, 19 and 27 above, and further in view of MolavianJazi (US 2019/0104477).
Park discloses the features as shown above.
Park also discloses the following features.
Regarding claim 20, determining a first transmit power for the second transmission relative to a second transmit power of the first transmission indicated by the grant irrespective of dropping the first transmission, wherein the second transmission parameter for the second transmission is the first transmit power (see Fig. 15 and paragraphs [0191]-[0193], wherein the second transmission after the gap period M’ uses transmission parameter that is the same transmission power control parameter of the first transmission prior to the gap period M’, irrespective of the dropped transmission during the gap period M’).
Park does not explicitly disclose the following features: regarding claims 4 and 20, transmitting a power headroom report based at least in part on the determined first transmit power and the second transmit power irrespective of dropping the first transmission; regarding claims 15 and 29, receiving a power headroom report comprising a first transmit power of the first transmission and a second transmit power of the third transmission irrespective of the indication.
MolavianJazi discloses the following features.

Regarding claims 15 and 29, receiving a power headroom report comprising a first transmit power of the first transmission and a second transmit power of the third transmission irrespective of the indication (see “reporting a first power headroom for the first uplink transmission and a second power headroom for the second uplink transmission” recited in paragraph [0111]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Park using features, as taught by MolavianJazi, in order to inform the system of available power headroom of the UE.

Claims 5-6, 16, 21-22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 12, 19 and 27 above, and further in view of Al-Imari (US 2019/0254067).
Park discloses the features as shown above.
Park does not explicitly disclose the following features: regarding claims 5 and 21, determining a toggle state of a new data indicator for the second transmission 
Al-Imari discloses the following features.
Regarding claims 5 and 21, determining a toggle state of a new data indicator for the second transmission irrespective of dropping the first transmission, wherein the second transmission parameter for the second transmission comprises the toggle state of the new data indicator; and wherein performing or receiving the second transmission is based at least in part on the determined toggle state of the new data indicator for the 
Regarding claims 6 and 22, wherein determining the toggle state of the new data indicator for the second transmission is based at least in part on a difference between a first new data indicator with the first transmission indicated by the grant and a second new data indicator associated with the second transmission (see “Specifically, the network apparatus may be configured to transmit a second DCI to UE 1 to reschedule the scheduled uplink transmission. The second DCI may comprise a second uplink grant with the same HARQ process ID. The second uplink grant may be a rescheduling uplink grant indicating new uplink resources for UE 1 (e.g., UE 1 2.sup.nd PUSCH). For example, the second DCI may comprise a second HARQ process ID corresponding to the second uplink grant. The second HARQ process ID may be identical to the first HARQ process ID. The second DCI may further comprise an NDI to indicate whether there is new data scheduled for UE 1” recited in paragraph [0034]), and wherein the first transmission and the second transmission comprise an uplink transmission (see first and second PUSCH transmission (uplink transmission) as shown in Fig. 3), or the first transmission and the second transmission comprise a downlink transmission.
Regarding claims 16 and 30, determining whether the third transmission comprises new data with respect to the first transmission irrespective of the indication  (Fig. 3 shows the first and second transmission of UE1, each having a corresponding 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Park using features, as taught by Al-Imari, in order to determine whether new data is scheduled in the second transmission (see paragraph [0034]-[0035] and [0057] of Al-Imari).

Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 19 above, and further in view of Chin (US 2020/0236582).
Park discloses the features as shown above.
Park does not explicitly disclose the following features: regarding claims 7 and 23, generating, at a media access control layer, a protocol data unit based at least in 
Chin discloses the following features.
Regarding claims 7 and 23, generating, at a media access control layer, a protocol data unit based at least in part on receiving the grant (see “When the UE receives an UL grant for new data transmission… A MAC PDU may then be assembled and ready for transmission on a PUSCH duration indicated by the UL grant” recited in paragraph [0032]); and
determining a buffer status of a data buffer at the media access control layer based at least in part on the first set of resources and irrespective of dropping the first transmission (see “MAC PDU may then be assembled and ready for transmission on a PUSCH duration indicated by the UL grant. A buffer status report (BSR) may be triggered (e.g., by the MAC entity of the UE)” recited in paragraph [0032], wherein the BSR is triggered irrespective of dropping the first transmission).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Park using features, as taught by Chin, in order to inform the network of the amount of data ready for transmission (see paragraph [0034] of Chin).

8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Chin as applied to claim 7 above, and further in view of Shah (US 9,955,387) and Lou (US 2022/0022224).
Park and Chin disclose the features as shown above.
Park does not explicitly disclose the following features: regarding claims 8 and 24, transferring the protocol data unit from the data buffer at the media access control layer to a hybrid automatic repeat request buffer at a physical layer based at least in part on the first set of resources and irrespective of dropping the first transmission; storing a transport block of the protocol data unit in the hybrid automatic repeat request buffer at the physical layer; and refraining from restoring the protocol data unit in the data buffer at the media access control layer irrespective of dropping the second transmission.
Shah discloses the following features.
Regarding claims 8 and 24, transferring the protocol data unit from the data buffer at the media access control layer to a hybrid automatic repeat request buffer at a physical layer based at least in part on the first set of resources and irrespective of dropping the first transmission (see Fig. 3, wherein MAC PCUs from the MAC/HARQ buffer are moved towards the physical layer for transmission);
Lou discloses the following features.
 a stored transport block (TB), namely, a MAC PDU, from a buffer corresponding to a physical layer” recited in paragraph [0072]); and refraining from restoring the protocol data unit in the data buffer at the media access control layer irrespective of dropping the second transmission (see “When the network device wants to retransmit the piece of data, the network device also indicates the HARQ ID. In this way, the terminal device may learn, based on the HARQ ID, which data needs to be retransmitted. Specifically, the terminal device may obtain, based on the HARQ ID, a stored transport block (TB), namely, a MAC PDU, from a buffer corresponding to a physical layer, and then perform retransmission based on HARQ information (for example, a redundancy version), and does not need to perform packet assembly” recited in paragraph [0072], which shows that the retransmission is performed using the transport block in the physical layer buffer and therefore does not need to restore the PDU at the media access control layer).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Park using features, as taught by Shah and Lou, in order to allow the MAC layer PDU to be transmitted (by using the physical layer as taught in column 7, lines 28-48 of Shah) and in order to ensure reliability for data transmission (see paragraph [0072] of Lou).
s 9, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 12 and 19 above, and further in view of Saber (US 2021/0136565).
Park discloses the features as shown above.
Park does not explicitly disclose the following features: regarding claims 9 and 25, determining a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot; and performing or receiving the second transmission according to the second transmission parameter based at least in part on the capability report irrespective of dropping the first transmission; regarding claim 17, receiving a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot; and performing or receiving the third transmission according to the second transmission parameter based at least in part on the capability report irrespective of dropping the first transmission.
Saber discloses the following features.
Regarding claims 9 and 25, determining a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot (see “a UE reports the number of PUSCH or PDSCH per slot that it is capable of processing” recited in paragraph [0055] and Fig. 5); and

Regarding claim 17, receiving a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot (see “a UE reports the number of PUSCH or PDSCH per slot that it is capable of processing” recited in paragraph [0055] and Fig. 5); and
 performing or receiving the third transmission according to the second transmission parameter based at least in part on the capability report irrespective of dropping the first transmission (see Fig. 6, wherein the UE is allocated resources according to the capability information and transmits/receives accordingly; and see “wherein any cancelled, scheduled, partially or fully dropped, configured grant uplink or downlink transmission is counted towards the UE capability” recited paragraph [0024], wherein dropped slots are not excluded from the capability determination).
.

Claims 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 12 and 27 above, and further in view of Frederiksen (US 2020/0205173).
Park discloses the features as shown above.
Park also discloses the following features.
Regarding claims 14 and 28, wherein determining a first transmit power for the third transmission relative to a second transmit power of the first transmission indicated by the grant irrespective of the indication, wherein the second transmission parameter for the third transmission is the first transmit power, (see Fig. 15 and paragraphs [0191]-[0193], wherein the second transmission after the gap period M’ uses transmission parameter that is the same transmission power control parameter of the first transmission prior to the gap period M’, irrespective of the dropped transmission during the gap period M’).
Park does not disclose the following features: regarding claims 14 and 28, wherein the first transmission and the third transmission are uplink transmission and the second transmission is a downlink transmission, or the first transmission and the third 
Frederiksen discloses the following features.
Regarding claims 14 and 28, wherein the first transmission and the third transmission are uplink transmission and the second transmission is a downlink transmission, or the first transmission and the third transmission are downlink transmission and the second transmission is an uplink transmission (see Fig. 3 and paragraph [0048], wherein the eNB may allow priority uplink transmission 320 to preempt ongoing eMBB downlink transmission, wherein the first and third transmission would be the eMBB downlink transmission and the second transmission would be the priority uplink transmission).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Park using features, as taught by Frederiksen, in order to allow priority data to be transmitted and received in a shorter period of time, as compared to waiting until the non-priority transmission has completed (see paragraph [0041] of Frederiksen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473